COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-157-CV
 
K‑7
ENTERPRISES, L.P.                                                        APPELLANT
 
                                                   V.
 
TOM
D. JESTER, JR., PAUL M. HAYWOOD,                             APPELLEES
AHMED
ELMADHOUN, AND BILL ELMADHOUN                                         
                                                                                                        
                                               ----------
             FROM
THE 158TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
PANEL A:  HOLMAN, GARDNER, and WALKER, JJ.
 




DELIVERED:  September 27, 2007




[1]See Tex. R. App. P. 47.4.